El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un caso sobre reconocimiento de hijos na-*281turales. Así se titula la demanda y en la súplica de la misma sólo se pide a la corte que dicte sentencia declarando que los menores demandantes son hijos naturales de Daniel Vázquez y Santiago, con derecho a llevar el apellido de su padre.
La demanda se interpuso por Braulia Bolón, como repre-santante de sus menores hijos, Juana, Leonor, Domingo y Concepción Bolón, conocidos por Vázquez y Bolón, contra Bárbara Santiago, María Inocencia Vázquez, Bernardino Vázquez y Juan de Dios Torres, y en ella se alegaron ade-más de los hechos necesarios para establecer el derecho de los menores demandantes al reconocimiento de su condición de hijos naturales de Daniel Vázquez, otros hechos referen-tes a cierto litigio seguido por la demandada Bárbara Santiago contra los otros demandados, para el cotjro de cierta deuda del padre de los menores demandantes, no obstante cono-cer la dicha Bárbara Santiago que los menores demandan-tes eran los herederos de Daniel Vázquez, y por tanto, que aquellos a quienes demandaba no eran los legítimos .here-deros.
Contestada la demanda, se señaló día para la celebración del juicio y en dicho día la corte de oficio resolvió que la de-manda no aducía hechos contra Bárbara Santiago y ordenó que fuera eliminada del récord, desestimando la demanda en cuanto a ella. Esta resolución se registró como sentencia el 9 de agosto de 1911 y contra esa sentencia se interpuso el presente recurso de apelación.
La cuestión a resolver es enteramente clara y sencilla. De los hechos expuestos resulta que el pleito en este caso se inició por Braulia Bolón, a nombre de sus menores hijos, para obtener su reconocimiento como hijos naturales de Daniel Vázquez. Un pleito de esta naturaleza se sigue contra el padre o la madre que esté obligado a verificar el recono-cimiento, o contra sus legítimos representantes. Un acree-dor del padre o de la madre, aun cuando el uno o la otra hu-biere fallecido, no es parte interesada en esta clase de liti-gios. Su derecho al cobro de su crédito está garantido por *282los bienes del difunto, ya que el heredero no adquiere para sí sino lo qne queda después de satisfechas las deudas del causante; debiendo el acreedor, para el cobro de su crédito, seguir el procedimiento que la ley prescribe. (Véase la ley sobre procedimientos legales especiales, aprobada en 1905.)
Si los menores demandantes han sido ya, como se ase-gura en su propio alegato, declarados hijos naturales reco-nocidos de Daniel Vázquez, ellos tienen personalidad para pedir la nulidad de los procedimientos seguidos por Bár-bara Santiago, si es que en realidad de verdad son nulos; pero tal acción de nulidad ni se ejercitó por los demandantes, ni pudo acumularse a este pleito, y siendo esto así, es bien claro que la demanda no aducía hechos en cuanto a Bárbara Santiago y que dicha demandada fué propiamente eliminada como tal del récord de este pleito.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Wolf.
El Juez Asociado Sr. Aldrey, no tomó parte en la reso-lución de este caso.